                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-707-RJC-DCK

 MONTEZ DENARD HARRIS,                                  )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )      ORDER
                                                        )
 TRANSUNION,                                            )
                                                        )
                  Defendant.                            )
                                                        )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “…Motion And Moves

For Certification And Report Of F.R.C.P. 26(f) Conference And Discovery Plan” (Document No.

13) filed August 16, 2021. This motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered

the motion and the record, the undersigned will deny the motion.

          Liberally construing pro se Plaintiff’s filing, it may be intended as a response to “Trans

Union LLC’s Motion To Dismiss For Improper Service . . . Or, In the Alternative Agreed Motion

For Leave to File Its Answer And Defenses To Plaintiff’s Complaint Out Of Time” (Document

No. 9). However, Plaintiff’s “motion” does not specifically address the pending motion to dismiss,

its arguments, or alternative request for relief. Moreover, the instant filing does not comply with

or acknowledge the Court’s “Order” (Document No. 11), issued pursuant to Roseboro v. Garrison,

requiring a response by July 2, 2021. Even if the instant “motion” was intended as response, the

Local Rules of this Court prohibit the inclusion of motions in responsive briefs. See LCvR

7.1(c)(2).




       Case 3:20-cv-00707-RJC-DCK Document 14 Filed 08/17/21 Page 1 of 2
       Under these circumstances, the Court will deny the instant “motion” but allow pro se

Plaintiff an extension of time to file a response to “Trans Union LLC’s Motion To Dismiss For

Improper Service . . . Or, In the Alternative Agreed Motion For Leave to File Its Answer And

Defenses To Plaintiff’s Complaint Out Of Time” (Document No. 9). Plaintiff shall file a timely

response that addresses Defendant’s arguments. Further failure to comply with the Orders of this

Court will likely lead to the dismissal of this action.

       IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “…Motion And Moves For

Certification And Report Of F.R.C.P. 26(f) Conference And Discovery Plan” (Document No. 13)

is DENIED.

       IT IS FURTHER ORDERED that pro se Plaintiff shall file a response to “Trans Union

LLC’s Motion To Dismiss For Improper Service . . . Or, In the Alternative Agreed Motion For

Leave to File Its Answer And Defenses To Plaintiff’s Complaint Out Of Time” (Document No. 9)

on or before August 30, 2021.

       The Clerk of Court is directed to send a copy of this Order and Document No. 11 by email

and certified U.S. Mail, return receipt requested, to the addresses provided by pro se Plaintiff in

Document No. 13, p.3.

       SO ORDERED.


                                     Signed: August 16, 2021




                                                   2
       Case 3:20-cv-00707-RJC-DCK Document 14 Filed 08/17/21 Page 2 of 2
